Exhibit 99.2 Financial Report Results of Operations Three-month period ended March 31, 2014 compared to the three-month period ended March 31, 2013 During the three-month periods ended March 31, 2014 and 2013, we had an average of 53.1 and 46.9 vessels, respectively, in our fleet. In the three-month period ended March 31, 2014, we accepted delivery of the newbuild vessels MSC Azov and MSC Ajaccio with an aggregate TEU capacity of 18,806. In the three-month period ended March 31, 2013, we accepted delivery of the newbuild vessel MSC Athens with a TEU capacity of 8,827, the secondhand vessel Venetiko with a TEU capacity of 5,928, and we sold the vessel MSC Washington, with a TEU capacity of 3,876. In the three-month periods ended March 31, 2014 and 2013, our fleet ownership days totaled 4,775 and 4,221 days, respectively. Ownership days are the primary driver of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, except percentages) Three-month period ended March 31, Change Percentage Change Voyage revenue $ $ $ % Voyage expenses ) ) - - Voyage expenses – related parties ) ) % Vessels’ operating expenses ) ) % General and administrative expenses ) ) % Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) ) %) Depreciation ) ) % Amortization of prepaid lease rentals - ) % Gain on sale / disposals of vessels - ) %) Foreign exchange gains/ (losses) ) ) %) Interest income - - Interest and finance costs ) ) % Swaps breakage cost - ) % Equity loss on investments - ) % Other % Gain on derivative instruments ) %) Net Income $ $ (Expressed in millions of U.S. dollars, except percentages) Three-month period ended March 31, Change Percentage Change Voyage revenue $ $ $ % Accrued charter revenue ) %) Voyage revenue adjusted on a cash basis $ $ $ % Vessels operational data Three-month period ended March 31, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 2 2 - Voyage Revenue Voyage revenue increased by 25.6%, or $23.4million, to $114.9 million during the three-month period ended March 31, 2014, from $91.5million during the three-month period ended March 31, 2013. This increase was mainly due to (i) revenue earned by the newbuild vessels delivered to us during the nine-month period ended December 31, 2013 and the three-month period ended March 31, 2014; partly offset by (ii) decreased charter rates in certain of our vessels during the three-month period ended March 31, 2014, compared to the three-month period ended March 31, 2013, and (iii) revenues not earned by vessels which were sold for scrap during the nine-month period ended December 31, 2013. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 23.9%, or $22.7 million, to $117.5 million during the three-month period ended March 31, 2014, from $94.8million during the three-month period ended March 31, 2013. This increase was mainly due to (i) revenue earned by the newbuild vessels delivered to us during the nine-month period ended December 31, 2013 and the three-month period ended March 31, 2014; partly offset by (ii) decreased charter rates in certain of our vessels during the three-month period ended March 31, 2014, compared to the three-month period ended March 31, 2013, and (iii) revenues not earned by vessels which were sold for scrap during the nine-month period ended December 31, 2013. Voyage Expenses Voyage expenses were $0.7 million, during the three-month period ended March 31, 2014 and $0.7million during the three-month period ended March 31, 2013. Voyage expenses mainly include (i) off-hire expenses of our vessels, mainly related to fuel consumption and (ii) third party commissions. Voyage Expenses – related parties Voyage expenses – related parties in the amount of $0.9 million during the three-month period ended March 31, 2014 and in the amount of $0.7 million during the three-month period ended March 31, 2013, represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also include the realized gain / (loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 5.4%, or $1.5 million, to $29.4 million during the three-month period ended March 31, 2014, from $27.9million during the three-month period ended March 31, 2013. The increase was partly attributable to the increased ownership days of our vessels during the three-month period ended March 31, 2014 compared to the three-month period ended March 31, 2013. General and Administrative Expenses General and administrative expenses increased by 22.2%, or $0.2 million, to $1.1 million during the three-month period ended March 31, 2014, from $0.9 million during the three-month period ended March 31, 2013.General and administrative expenses for the three-month periods ended March 31, 2014 and 2013, included $0.25 million in each period for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 15.4%, or $0.6 million, to $4.5 million during the three-month period ended March 31, 2014, from $3.9million during the three-month period ended March 31, 2013. The increase was primarily attributable to (i) the inflation related upward adjustment by 4% of the management fee for each vessel (effective January 1, 2014), as provided under our group management agreement and (ii) the increased average number of vessels during the three-month period ended March 31, 2014, compared to the three-month period ended March 31, 2013. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs was $1.9 million for the three-month period ended March 31, 2014 and $2.0 million for the three-month period ended March 31, 2013. During the three-month period ended March 31, 2014 two vessels underwent and completed their special survey. During the three-month period ended March 31, 2013 one vessel underwent and completed her special survey while one vessel was in process. Depreciation Depreciation expense increased by 26.6%, or $5.3 million, to $25.2 million during the three-month period ended March 31, 2014, from $19.9million during the three-month period ended March 31, 2013. The increase was mainly attributable to the depreciation expense charged for the six newbuild vessels delivered to us during the nine-month period ended December 31, 2013 and for the two newbuild vessels delivered to us during the three-month period ended March 31, 2014, partly offset by the depreciation expense not charged for the vessels sold for scrap during the nine-month period ended December 31, 2013. Gain on Sale/Disposals of Vessels During the three-month period ended March 31, 2014, no vessels were sold. During the three-month period ended March 31, 2013, we recorded a gain of $2.9 million from the sale of one vessel. Foreign Exchange Gains/ (Losses) Foreign exchange losses were $0.1 million during the three-month period ended March 31, 2014. Foreign exchange gains were $0.1 million during the three-month period ended March 31, 2013. Interest Income Interest income for the three-month period ended March 31, 2014 and 2013 amounted to $0.2 million and $0.2 million, respectively. Interest and Finance Costs Interest and finance costs increased by 46.6%, or $8.2 million, to $25.8million during the three-month period ended March 31, 2014, from $17.6 million during the three-month period ended March 31, 2013. The increase was mainly attributable to the increased interest expense charged to the consolidated statement of income in relation with the loan facilities of the eight newbuild vessels which were delivered to us during the nine-month period ended December 31, 2013 and the three-month period ended March 31, 2014 and the write-off of deferred finance costs due to the refinancing of one of our bank loans; partly offset by the decreased loan commitment fees charged to us during the three-month period ended March 31, 2014, compared to the three-month period ended March 31, 2013. Equity Loss on Investments The equity loss on investments of $2.3 million for the three-month period ended March 31, 2014, represents our share of the net losses of thirteen jointly owned companies pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of these companies. The net loss of $2.3 million was mainly attributable to an unrealized loss of $2.5 million deriving from a swap option agreement entered into by a jointly-owned company. Gain on Derivative Instruments The fair value of our 25 interest rate derivative instruments which were outstanding as of March 31, 2014, equates to the amount that would be paid by us or to us should those instruments be terminated. As of March 31, 2014, the fair value of these 25 interest rate derivative instruments in aggregate amounted to a liability of $89.0million. Twenty-four of the 25 interest rate derivative instruments that were outstanding as at March 31, 2014, qualified for hedge accounting and the effective portion of the change in their fair value is recorded in “Other Comprehensive Income” (“OCI”). For the three-month period ended March 31, 2014, a net gain of $11.4 million has been included in “OCI” and a net gain of $2.8 million has been included in “Gain on derivative instruments” in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the three-month period ended March 31, 2014. Furthermore, during the three-month period ended March 31, 2014, we terminated two interest rate derivative instruments that qualified for hedge accounting and we paid the counterparty breakage costs of $6.7 million, in aggregate. Cash Flows Three-month periods ended March 31, 2014 and 2013 Condensed cash flows Three-month period ended March 31, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by Financing Activities $ $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the three-month period ended March 31, 2014, increased by $19.0 million to $53.9 million, compared to $34.9million for the three-month period ended March 31, 2013.The increase was primarily attributable to increased cash from operations of $22.7 million due to cash generated from the employment of the eight newbuild vessels delivered to us during the nine-month period ended December 31, 2013 and the three-month period ended March 31, 2014, and to favorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $11.6 million, partly offset by the increased payments for interest (including swap payments) during the period of $7.5 million. Net Cash Used in Investing Activities Net cash used in investing activities was $65.1 million in the three-month period ended March 31, 2014, which consisted of (a) $40.6 million for capitalized costs and advance payments for the construction and delivery of three newbuild vessels and (b) $24.5 million in payments, pursuant to the Framework Agreement with York, to hold an equity interest ranging from 25% to 49% in jointly-owned companies. Net cash used in investing activities was $149.6million in the three-month period ended March 31, 2013, which consisted of (a) $129.2 million advance payments for the construction and purchase of three newbuild vessels, (b) $22.2 million in payments for the acquisition of one secondhand vessel, (c) $2.4 million advance payment we received from the sale of one vessel for scrap which was delivered to her scrap buyers on April 24, 2013 and (d) $0.6 million in payments for expenses related to the sale of vessel MSC Washington (the related sale price was collected in advance in 2012). Net Cash Provided By Financing Activities Net cash provided by financing activities was $101.5 million in the three-month period ended March 31, 2014, which mainly consisted of (a) $147.5million of indebtedness that we repaid, (b) $171.1 million we received regarding the sale and leaseback transaction of two newbuild vessels that we delivered during the period, (c) $20.2 million we paid for dividends to holders of our common stock for the fourth quarter of 2013, (d) $1.0 million we paid for dividendsto holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares for the period from October 15, 2013 to January 14, 2014 and (e) $96.5 million net proceeds we received from our public offering in January 2014, of 4.0 million shares of our 8.50% Series C Cumulative Redeemable Perpetual Preferred Shares, net of underwriting discounts and expenses incurred in the offering. Net cash provided by financing activities was $30.2million in the three-month period ended March 31, 2013, which mainly consisted of (a) $36.2million of indebtedness that we repaid, (b) $87.9 million we drew down from two of our credit facilities and (c) $20.2 million we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2012. Liquidity and Capital Expenditures Cash and cash equivalents As of March 31, 2014, we had a total cash liquidity of $238.0 million, consisting of cash, cash equivalents and restricted cash. Debt-free vessels As of April 29, 2014, the following vessels were free of debt. Unencumbered Vessels in the water(*) (refer to fleet list for full charter details) Vessel Name Year Built TEU Capacity NAVARINO VENETIKO MESSINI NEAPOLIS (*) Does not include three secondhand vessels acquired and nine newbuild vessels ordered pursuant to the Framework Agreement with York, which are also free of debt. Capital commitments As of April 29, 2014, we had outstanding commitments relating to our nine contracted newbuilds, aggregating approximately $ 316.8 million payable in installments until the vessels are delivered, which amount represents our interest in the relevant jointly-owned entities with York. Conference Call details: On Wednesday, April 30, 2014 at 8:30 a.m., ET, Costamare’s management team will hold a conference call to discuss the financial results. Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1-866-524-3160 (from the US), 0(from the UK) or +1-412-317-6760 (from outside the US). Please quote "Costamare". A replay of the conference call will be available until May 30, 2014. The United States replay number is +1-877-344-7529; the standard international replay number is +1-412-317-0088, and the access code required for the replay is: 10045223. Live webcast: There will also be a simultaneous live webcast over the Internet, through the Costamare Inc. website (www.costamare.com) under the “Investors” section. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Costamare Inc. Costamare Inc. is one of the world’s leading owners and providers of containerships for charter. The Company has 40 years of history in the international shipping industry and a fleet of 68 containerships, with a total capacity in excess of 445,000 TEU, including nine newbuild containerships on order. Twelve of our containerships, including nine newbuilds, have been acquired pursuant to the Framework Agreement with York Capital Management by vessel-owning joint venture entities in which we hold a minority equity interest. The Company’s common stock, Series B Preferred Stock and Series C Preferred Stock trade on the New York Stock Exchange under the symbols “CMRE”, “CMRE PR B” and “CMRE PR C”, respectively. Forward-Looking Statements This earnings release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. Contacts: Company Contact: Gregory Zikos - Chief Financial Officer Konstantinos Tsakalidis - Business Development Costamare Inc., Athens, Greece Tel: (+30) 210-949-0050 Email: ir@costamare.com Investor Relations Advisor/ Media Contact: Gus Okwu Allison+Partners, New York Telephone: (+1) 646-428-0638 Email: costamare@allisonpr.com Fleet List The tables below provide additional information, as of April 29, 2014, about our fleet of containerships, including our newbuilds on order and the vessels acquired pursuant to the Framework Agreement with York. Each vessel is a cellular containership, meaning it is a dedicated container vessel. Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 1 COSCO GUANGZHOU COSCO 12 years December2017 2 COSCO NINGBO COSCO 12 years January2018 3 COSCO YANTIAN COSCO 12 years February2018 4 COSCO BEIJING COSCO 12 years April 2018 5 COSCO HELLAS COSCO 12 years May2018 6 MSC AZOV MSC 10 years November 2023 7 MSC AJACCIO MSC 10 years February 2024 8 MSC AMALFI MSC 10 years March 2024 9 MSC ATHENS MSC 10 years January 2023 10 MSC ATHOS MSC 10 years February 2023 11 VALOR Evergreen 7 years(i) April 2020(i) 12 VALUE Evergreen 7 years(i) April 2020(i) 13 VALIANT Evergreen 7 years(i) June 2020(i) 14 VALENCE Evergreen 7 years(i) July 2020(i) 15 VANTAGE Evergreen 7 years(i) September 2020(i) 16 NAVARINO MSC 1.0 year February 2015 17 MAERSK KAWASAKI(ii) A.P. Moller-Maersk 10 years December2017 18 MAERSK KURE(ii) A.P. Moller-Maersk 10 years December2017 19 MAERSK KOKURA(ii) A.P. Moller-Maersk 10 years February2018 20 MSC METHONI MSC 10 years September 2021 21 SEALAND NEW YORK A.P. Moller-Maersk 11 years March 2018 22 MAERSK KOBE A.P. Moller-Maersk 11 years May 2018 23 SEALAND WASHINGTON A.P. Moller-Maersk 11 years June 2018 24 SEALAND MICHIGAN A.P. Moller-Maersk 11 years August 2018 25 SEALAND ILLINOIS A.P. Moller-Maersk 11 years October 2018 26 MAERSK KOLKATA A.P. Moller-Maersk 11 years November2019 27 MAERSK KINGSTON A.P. Moller-Maersk 11 years February 2020 28 MAERSK KALAMATA A.P. Moller-Maersk 11 years April 2020 29 VENETIKO PIL 2.0 years March 2015 30 ENSENADA EXPRESS(*) Hapag Lloyd 2.0 years May 2015 31 MSC ROMANOS MSC 5.3 years November 2016 32 ZIM NEW YORK ZIM(**) 13 years September 2015 33 ZIM SHANGHAI ZIM(**) 13 years 23,150 (11) September 2015 23,150 (11) 34 ZIM PIRAEUS ZIM(**) 10 years 22,150 (11) September 2015 22,150 (11) Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S. dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S. dollars)(2) 35 OAKLAND EXPRESS Hapag Lloyd 8 years September 2016 36 HALIFAX EXPRESS Hapag Lloyd 8 years October 2016 37 SINGAPORE EXPRESS Hapag Lloyd 8 years July 2016 38 MSC MANDRAKI MSC 7.8 years August 2017 39 MSC MYKONOS MSC 8.2 years September 2017 40 MSC ULSAN MSC 5.3 years March 2017 41 MSC KYOTO MSC 9.5 years September 2018 42 KORONI Evergreen 2 years May 2014 43 KYPARISSIA Evergreen 2 years June 2014 44 KARMEN 45 MARINA Evergreen 1.8 years June 2014 46 KONSTANTINA PIL 0.1 years May 2014 47 AKRITAS Hapag Lloyd 4 years August 2014 48 MSC CHALLENGER MSC 4.8 years July 2015 49 MESSINI Evergreen 2.0 years October 2014 50 MSC REUNION(iii) MSC 6 years June 2014 51 MSC NAMIBIA II(iii) MSC 6.8 years July 2014 52 MSC SIERRA II(iii) MSC 5.7 years June 2014 53 MSC PYLOS MSC 5 years January 2016 54 X-PRESS PADMA(*) Sea Consortium 2.0 years June 2015 55 NEAPOLIS Yang Ming 0.4 years September 2014 56 PROSPER Evergreen 0.4 years September 2014 57 ZAGORA MSC 3.7 years April 2015 58 PETALIDI(*) CMA CGM 1.0 years June 2014 59 STADT LUEBECK CMA CGM 1.7 years July 2014 Newbuilds Vessel Name Shipyard Charterer Expected Delivery (based on latest shipyard schedule) 1 NCP0113(*) Hanjin Subic Bay 4th Quarter 2015 2 NCP0114(*) Hanjin Subic Bay 1st Quarter 2016 3 NCP0115(*) Hanjin Subic Bay 2nd Quarter 2016 4 NCP0116(*) Hanjin Subic Bay 2nd Quarter 2016 5 S2121(*) Samsung Heavy Evergreen 2nd Quarter 2016 6 S2122(*) Samsung Heavy Evergreen 2nd Quarter 2016 7 S2123(*) Samsung Heavy Evergreen 3rd Quarter 2016 8 S2124(*) Samsung Heavy Evergreen 3rd Quarter 2016 9 S2125(*) Samsung Heavy Evergreen 3rd Quarter 2016 Our newbuilds on order have an aggregate capacity in excess of 110,000 TEU. Charter terms and expiration dates are based on the earliest date charters could expire. Amounts set out for current daily charter rate are the amounts contained in the charter contracts. This average rate is calculated based on contracted charter rates for the days remaining between April 29, 2014 and the earliest expiration of each charter. Certain of our charter rates change until their earliest expiration dates, as indicated in the footnotes below. This charter rate changes on May 8, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 30, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on August 24, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on October 20, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on December 4, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on January 13, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on April 28, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 11, 2016 to $26,100 per day until the earliest redelivery date. The amounts in the table reflect the charter terms currently in effect, although Zim has not paid the full contracted amounts.The aggregate amount of the shortfall for the first quarter of 2014 is approximately $2.5million. We are participating in ongoing discussions among Zim, its shareholders and its creditors, including vessel and container lenders, shipowners, shipyards, unsecured lenders and bond holders, to restructure its debt and charter obligations which, if successful, will result in our granting concessions to the existing charter rate and receivables from Zim, in exchange for charter extensions for two out of our three vessels currently chartered to Zim, as well as the issuance to us of debt and equity securities of Zim.If we reach such an agreement, we will revise our contractual obligations table accordingly. As from December 1, 2012 until redelivery, the charter rate is to be a minimum of $13,500 per day plus 50% of the difference between the market rate and the charter rate of $13,500. The market rate is to be determined annually based on the Hamburg ConTex type 3500 TEU index published on October 1 of each year until redelivery. This charter rate changes on May 12, 2014 to $8,000 per day until the earliest redelivery date This charter rate changes on July 27, 2014 to $8,225 per day until the earliest redelivery date. This charter rate changes on May 1, 2014 to $6,200 per day until the earliest redelivery date The charterer has a unilateral option to extend the charter of the vessel for a period of six months at a rate of $8,500 per day. (i) Assumes exercise of Owners unilateral options to extend the charter of these vessels for two one year periods. (ii) The charterer has a unilateral option to extend the charter of the vessel for two periods of 30 months each +/-90 days on the final period performed, at a rate of $41,700 per day. (iii) Owners have a unilateral option to extend the charters of the vessels for an additional period of two years at market rate, to be defined annually, based on the closest category on the Contex index. (*)Denotes vessels acquired pursuant to the Framework Agreement with York. The Company holds an equity interest ranging between 25% and 49% in each of the vessel-owning entities. COSTAMARE INC. Consolidated Statements of Income Three-months ended March 31, (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) REVENUES: Voyage revenue $ $ EXPENSES: Voyage expenses ) ) Voyage expenses – related parties ) ) Vessels' operating expenses ) ) General and administrative expenses ) ) Management fees - related parties ) ) Amortization of dry-docking and special survey costs ) ) Depreciation ) ) Amortization of prepaid lease rentals - ) Gain on sale/disposals of vessels - Foreign exchange gains/ (losses) 75 ) Operating income $ $ OTHER INCOME (EXPENSES): Interest income $ $ Interest and finance costs ) ) Swaps breakage cost - ) Equity loss on investments - ) Other Gain on derivative instruments Total other income (expenses) $ ) $ ) Net Income $ $ Distributed earnings allocated to Preferred Stock - ) Net Income available to common stockholders $ $ Earnings per common share, basic and diluted $ $ Weighted average number of shares, basic and diluted COSTAMARE INC. Consolidated Balance Sheets As of December 31, As of March 31, (Expressed in thousands of U.S. dollars) (Audited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Due from related parties Insurance claims receivable Prepaid lease rentals - Accrued charter revenue Prepayments and other Total current assets $ $ FIXED ASSETS, NET: Advances for vessels acquisitions $ $ Finance lease – Asset - Vessels, net Total fixed assets, net $ $ NON-CURRENT ASSETS: Investment in affiliates $ $ Prepaid lease rentals, non-current - Deferred charges, net Accounts receivable, non-current Restricted cash Accrued charter revenue Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ $ Accounts payable Finance lease – obligation - Accrued liabilities Unearned revenue Fair value of derivatives Other current liabilities Total current liabilities $ $ NON-CURRENT LIABILITIES Long-term debt, net of current portion $ $ Finance lease – obligation, net of current portion - Fair value of derivatives, net of current portion Unearned revenue, net of current portion Total non-current liabilities $ $ COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock $
